Cooper, C. J.,
delivered the opinion of the court.
By agreement of counsel in open court, all controversy as to any of the land described in the bill except the west half of the southeast quarter of section 17 was ended. As to such other land, it was admitted that the defendant held under a valid and lawful lease of ninety-nine years, beginning on the eighth day of September, 1848.
No evidence was given of any lease as to the west half of the southeast quarter of section 17, but the defendant introduced a paper title more than twenty-five years old, in which the grantor professed to convey a lease of ninety-nine years derived from the proper authorities, and proved that she had been in the adverse possession of said land for more than twenty-five years, claiming under such paper title.
By §4148, code 1892, it is provided that “adverse possession for a period of twenty-five years, under a claim of right or title, shall be prima facie evidence in such case that the law authorizing the disposition of the lands had been complied with and the lease or sale duly made. If the claim be under a lease, the time at.which the lease expires shall be fixed by the court.” The chancellor held that, under the operation of this statute, the claim of the defendant to the land above described was sustained, and by his decree fixed the time at which the lease would expire. It is contended by counsel for appellant that the statute was not intended to supply a rule of evidence in any class of cases except those in which a lease of some sort had really been made, but its validity is attacked by *174reason of some infirmity arising by reason of a want of evidence that the law authorizing the lease had in all things been complied with; that the defendant must first show a lease not invalid on its face, and then, upon proof of possession, a presumption will arise under the statute that all things directed by the law to be done were done by the authorities making the lease. We think the statute has a broader application, as was held by the chancellor, and that when, as here, it is shown that, for the period named, the defendant has been in the adverse possession of the land, claiming possession by reason of an alleged lease, such possession is sufficient to entitle him to invoke the presumption created by the statute as a rule of evidence. In other words, when these facts are shown, it devolves upon the complainant to overturn the prima facie case thus made by sufficient evidence that no valid lease was in fact made.

The decree is affirmed.